Citation Nr: 1130460	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to January 1954, October 1954 to October 1957, and from January 1958 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2006 and August 2008 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issues on appeal for additional development in April 2010.

An April 2011 rating decision established a 100 percent disability rating for bilateral sensorineural hearing loss.  An effective date was assigned from July 2, 2010.  He was also awarded special monthly compensation based on deafness in both ears.  The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU prior July 2, 2010, however, is intertwined with the service connection issue on appeal and is continued as a separate issue for administrative convenience.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2005, November 2005, and July 2008.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, service treatment records show the Veteran received missile and shrapnel wounds to the right neck, cheek, and shoulder during combat in April 1953 and shrapnel wounds to the right upper extremity during combat in July 1953.  In a January 1954 report of medical history the Veteran noted frequent headaches.  A subsequent April 1955 report noted three sutures were removed from his scalp and that the Veteran was provided aspirin for headaches.  A July 1957 report of medical history noted he reported he experienced occasional dizziness.  Service records show the Veteran served in Korea and Vietnam, and that he received numerous awards and medals indicative of combat, including the Distinguished Service Cross Award, the Bronze Star Medal with V device, the Purple Heart Medal, and two Combat Infantryman Badge awards.  A service personnel report shows he was awarded the Purple Heart Medal for wounds received in Vietnam on April 1, 1971.  No treatment records or additional information as to that specific injury are of record.

VA treatment records include a December 2003 report which noted a history of dizziness, but that a computerized tomography (CT) scan of the brain was grossly unremarkable.  A February 2007 hospital report noted the Veteran was admitted with dizziness, but that tests, including a CT scan of the brain, were okay and that he improved after being given fluid.  He was discharged home in stable condition.  An April 2007 report noted he had retired due to age or duration of work.  A May 2008 VA scars examination noted the Veteran sustained a shrapnel injury to the left side of his face that had healed with no residuals.  

The Board remanded the issues remaining on appeal in April 2010 with instructions that the Veteran be provided a VA traumatic brain injury (TBI) examination for an opinion as to whether he had a TBI as a result of active service.  The subsequent record shows that a TBI examination was provided in August 2010 and that the examiner found the Veteran appeared to be neurologically stable and did not appear to have a clinical presentation of TBI.  The Board notes, however, that the examiner referred to a May 12, 2008, non-VA magnetic resonance imaging (MRI) report which revealed small metallic flakes in his underlying brain parenchyma that appeared to be a result of active service.  A copy of this specific report is not included in the available record.  The Board also notes that the August 2010 report shows the Veteran reported he had intermittent left frontal headaches as a result of service, but that the examiner provided no additional comments as to a headache disorder.  Therefore, additional development is required to obtain pertinent medical evidence and for an adequate medical opinion as to any current residuals due to metallic shrapnel in the brain and/or the etiology of any chronic headache disorder.

The issue of entitlement to a TDIU is deferred pending resolution of the Veteran's service connection claim as it is inextricably intertwined with that claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues remaining on appeal.  He should be specifically requested to provide identifying information or a copy of his May 12, 2008, non-VA MRI report.

After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Upon receipt of additional information or if no additional information is received then upon a finding that additional VA efforts to obtain pertinent evidence would be futile, the Veteran's claims file should be returned to the August 2010 VA traumatic brain injury examiner, if available, for clarification of the provided opinion.  The examiner should be requested to summarize the pertinent evidence of record and to provide adequate rationale for the opinion that the Veteran did not appear to have a traumatic brain injury, to identify any present residuals due to metallic shrapnel in the brain, and to provide an opinion as to the etiology of any chronic headache disorder.  

If the examiner is unavailable, the case should be referred to another suitably qualified examiner who should be asked to respond to this inquiry as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a traumatic brain injury, current residuals due to metallic shrapnel in the brain, or a chronic headache disorder as a result of active service.  

The claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


